Exhibit Consolidated Income (unaudited) Three months ended March 31 (millions of dollars) 2009 2008 Revenues 2,380 2,133 Operating and Other Expenses/(Income) Plant operating costs and other 820 698 Commodity purchases resold 447 396 Other income (5 ) (28 ) Calpine bankruptcy settlements - (279 ) Writedown of Broadwater LNG project costs - 41 1,262 828 1,118 1,305 Depreciation and amortization 346 310 772 995 Financial Charges/(Income) Interest expense 301 224 Financial charges of joint ventures 14 16 Interest income and other (22 ) (11 ) 293 229 Income before Income Taxes and Non-Controlling Interests 479 766 Income Taxes Current 54 246 Future 60 4 114 250 Non-Controlling Interests Non-controlling interest in PipeLines LP 24 21 Non-controlling interest in Portland 5 44 29 65 Net Income 336 451 Preferred Share Dividends 6 6 Net Income Applicable to Common Shares 330 445 See accompanying notes to the consolidated financial statements. TCPL [28 FIRST QUARTER REPORT 2009 Consolidated Cash Flows (unaudited) Three months ended March 31 (millions of dollars) 2009 2008 Cash Generated From Operations Net income 336 451 Depreciation and amortization 346 310 Future income taxes 60 4 Non-controlling interests 29 65 Employee future benefits funding (in excess of)/ lower than expense (34 ) 20 Writedown of Broadwater LNG project costs - 41 Other 23 26 760 917 Decrease in operating working capital 91 25 Net cash provided by operations 851 942 Investing Activities Capital expenditures (1,123 ) (460 ) Acquisitions, net of cash acquired (134 ) (2 ) Deferred amounts and other (198 ) 112 Net cash used in investing activities (1,455 ) (350 ) Financing Activities Dividends on common and preferred shares (229 ) (190 ) Advances repaid to parent (8 ) (383 ) Distributions paid to non-controlling interests (21 ) (15 ) Notes payable (repaid)/issued, net (917 ) 336 Long-term debt issued, net of issue costs 3,085 112 Reduction of long-term debt (482 ) (394 ) Long-term debt of joint ventures issued 16 17 Reduction of long-term debt of joint ventures (20 ) (29 ) Common shares issued 74 56 Net cash provided by/(used in) financing activities 1,498 (490 ) Effect of Foreign Exchange Rate Changes on Cash and Cash Equivalents 26 23 Increase in Cash and Cash Equivalents 920 125 Cash and Cash Equivalents Beginning of period 1,300 504 Cash and Cash Equivalents End of period 2,220 629 Supplementary Cash Flow Information Income taxes paid 57 164 Interest paid 263 202 See accompanying notes to the consolidated financial statements. TCPL [29 FIRST QUARTER REPORT 2009 Consolidated Balance Sheet (unaudited) March 31, December 31, (millions of dollars) 2009 2008 ASSETS Current Assets Cash and cash equivalents 2,220 1,300 Accounts receivable 1,070 1,280 Due from TransCanada Corporation 1,786 1,529 Inventories 481 489 Other 809 523 6,366 5,121 Plant, Property and Equipment 30,412 29,189 Goodwill 4,520 4,397 Regulatory Assets 1,596 201 Other Assets 2,231 2,027 45,125 40,935 LIABILITIES AND SHAREHOLDERS’ EQUITY Current Liabilities Notes payable 800 1,702 Accounts payable 2,057 1,868 Due to TransCanada Corporation 2,070 1,821 Accrued interest 416 361 Current portion of long-term debt 474 786 Current portion of long-term debt of joint ventures 211 207 6,028 6,745 Regulatory Liabilities 507 551 Deferred Amounts 1,119 1,168 Future Income Taxes 2,729 1,253 Long-Term Debt 18,656 15,368 Long-Term Debt of Joint Ventures 875 869 Junior Subordinated Notes 1,249 1,213 31,163 27,167 Non-Controlling Interests Non-controlling interest in PipeLines LP 743 721 Non-controlling interest in Portland 93 84 836 805 Shareholders’ Equity 13,126 12,963 45,125 40,935 See accompanying notes to the consolidated financial statements. TCPL [30 FIRST QUARTER REPORT 2009 Consolidated Comprehensive Income (unaudited) Three months ended March 31 (millions of dollars) 2009 2008 Net Income 336 451 Other Comprehensive Income/(Loss), Net of Income Taxes Change in foreign currency translation gains and losses on investments in foreign operations(1) (38 ) 53 Change in gains and losses on hedges of investments in foreign operations(2) - (41 ) Change in gains and losses on derivative instruments designated as cash flow hedges(3) 27 4 Reclassification to net income of gains and losses on derivative instruments designated as cash flow hedges pertaining to prior periods(4) 4 (19 ) Other Comprehensive Income/(Loss) (7 ) (3 ) Comprehensive Income 329 448 (1) Net of income tax recovery of $6 million for the three months ended March 31, 2009 (2008 - $25 million recovery). (2) Net of income tax expense of $4 million for the three months ended March 31, 2009 (2008 - $22 million recovery). (3) Net of income tax recovery of $3 million for the three months ended March 31, 2009 (2008 - $12 million expense). (4) Net of income tax expense of $1 million for the three months ended March 31, 2009 (2008 - $9 million recovery). See accompanying notes to the consolidated financial statements. TCPL [31 FIRST QUARTER REPORT 2009 Consolidated Accumulated Other Comprehensive Income Currency Cash Flow (unaudited) Translation Hedges and (millions of dollars) Adjustments Other Total Balance at December 31, 2008 (379 ) (93 ) (472 ) Change in foreign currency translation gains and losses on investments in foreign operations(1) (38 ) - (38 ) Change in gains and losses on hedges of investments in foreign operations(2) - - - Changes in gains and losses on derivative instruments designated as cash flow hedges(3) - 27 27 Reclassification to net income of gains and losses on derivative instruments designated as cash flow hedges pertaining to prior periods(4)(5) - 4 4 Balance at March 31, 2009 (417 ) (62 ) (479 ) Balance at December 31, 2007 (361 ) (12 ) (373 ) Change in foreign currency translation gains and losses on investments in foreign operations(1) 53 - 53 Change in gains and losses on hedges of investments in foreign operations(2) (41 ) - (41 ) Changes in gains and losses on derivative instruments designated as cash flow hedges(3) - 4 4 Reclassification to net income of gains and losses on derivative instruments designated as cash flow hedges pertaining to prior periods(4) - (19 ) (19 ) Balance at March 31, 2008 (349 ) (27 ) (376 ) (1) Net of income tax recovery of $6 million for the three months ended March 31, 2009 (2008 - $25 million recovery). (2) Net of income tax expense of $4 million for the three months ended March 31, 2009 (2008 - $22 million recovery). (3) Net of income tax recovery of $3 million for the three months ended March 31, 2009 (2008 - $12 million expense). (4) Net of income tax expense of $1 million for the three months ended March 31, 2009 (2008 - $9 million recovery). (5) The amount of gains related to cash flow hedges reported in accumulated other comprehensive income that is expected to be reclassified to net income in the next 12 months is estimated to be $50 million ($46 million, net of tax). These estimates assume constant commodity prices, interest rates and foreign exchange rates over time, however, the amounts reclassified will vary based on the actual value of these factors at the date of settlement. See accompanying notes to the consolidated financial statements. TCPL [32 FIRST QUARTER REPORT 2009 Consolidated Shareholders’ Equity (unaudited) Three months ended March 31 (millions of dollars) 2009 2008 Preferred Shares 389 389 Common Shares Balance at beginning of period 8,973 6,554 Proceeds from common shares issued 74 56 Balance at end of period 9,047 6,610 Contributed Surplus Balance at beginning of period 284 281 Other 2 1 Balance at end of period 286 282 Retained Earnings Balance at beginning of period 3,789 3,202 Net income 336 451 Preferred share dividends (6 ) (6 ) Common share dividends (236 ) (195 ) Balance at end of period 3,883 3,452 Accumulated Other Comprehensive Income Balance at beginning of period (472 ) (373 ) Other comprehensive income (7 ) (3 ) Balance at end of period (479 ) (376 ) 3,404 3,076 Total Shareholders’ Equity 13,126 10,357 See accompanying notes to the consolidated financial statements. TCPL [33 FIRST QUARTER REPORT 2009 Notes to Consolidated Financial Statements (Unaudited) 1. Significant Accounting Policies The consolidated financial statements of TransCanada PipeLines Limited (TCPL or the Company) have been prepared in accordance with Canadian generally accepted accounting principles (GAAP). The accounting policies applied are consistent with those outlined in TCPL's annual audited Consolidated Financial Statements for the year ended December 31, 2008. These Consolidated Financial Statements reflect all normal recurring adjustments that are, in the opinion of management, necessary to present fairly the financial position and results of operations for the respective periods. These Consolidated Financial Statements do not include all disclosures required in the annual financial statements and should be read in conjunction with the 2008 audited Consolidated Financial Statements included in TCPL’s 2008 Annual Report. Unless otherwise indicated, “TCPL“ or “the Company“ includes TransCanada PipeLines Limited and its subsidiaries. Amounts are stated in Canadian dollars unless otherwise indicated. In Pipelines, which consists primarily of the Company's investments in regulated pipelines and regulated natural gas storage facilities, annual revenues and net income fluctuate over the long term based on regulators' decisions and negotiated settlements with shippers. Generally, quarter-over-quarter revenues and net income during any particular fiscal year remain relatively stable with fluctuations resulting from adjustments being recorded due to regulatory decisions and negotiated settlements with shippers, seasonal fluctuations in short-term throughput volumes on U.S. pipelines, acquisitions and divestitures, and developments outside of the normal course of operations. In Energy, which consists primarily of the Company’s investments in electrical power generation plants and non-regulated natural gas storage facilities, quarter-over-quarter revenues and net income are affected by seasonal weather conditions, customer demand, market prices, planned and unplanned plant outages, acquisitions and divestitures, and developments outside of the normal course of operations. In preparing these financial statements, TCPL is required to make estimates and assumptions that affect both the amount and timing of recording assets, liabilities, revenues and expenses as the determination of these items may be dependent on future events. The Company uses the most current information available and exercises careful judgement in making these estimates and assumptions. In the opinion of management, these consolidated financial statements have been properly prepared within reasonable limits of materiality and within the framework of the Company’s significant accounting policies. 2. Changes in Accounting Policies The Company’s accounting policies have not changed materially from those described in TCPL’s 2008 Annual Report except as follows: 2009 Accounting Changes Rate-Regulated Operations Effective January 1, 2009, the temporary exemption was withdrawn from the Canadian Institute of Chartered Accountants (CICA) Handbook Section 1100 “Generally Accepted Accounting Principles”, which permitted the recognition and measurement of assets and liabilities arising from rate regulation. In addition, Section 3465 “Income Taxes” was amended to require the recognition of future income tax assets and liabilities for rate-regulated entities. The Company chose to adopt accounting policies consistent with the U.S. Financial Accounting Standards Board’s Financial Accounting Standard (FAS) 71 “Accounting for the Effects of Certain Types of Regulation”.As a result, TCPL retained its current method of accounting for its rate-regulated operations, except that TCPL will be required to recognize future income tax assets and liabilities, instead of using the taxes payable method, and will record an offsetting adjustment to regulatory assets and liabilities. As a result of adopting this accounting change, additional future income tax liabilities and a regulatory asset in the amount of $1.4 billion were recorded in each of Future Income Taxes and Other Assets, respectively. TCPL [34 FIRST QUARTER REPORT 2009 Adjustments to the first quarter 2009 financial statements have been made in accordance with the transitional provisions for Section 3465, which required a cumulative adjustment in the current period to future income taxes and a regulatory asset.
